Case 8:17-cr-OO472-PX Document 374 Filed 10/11/18 Page 1 of 1

UNITED STATES OF AMERICA

Criminal No. PX 17-472

VS.

DAWN J. BENNETT

b)[j ., _('

Government’s Motions H`ea`l"irig Exhib:i"ts-

 

 

 

 

 

 

 

 

 

 

 

Exhibit No. Identification Admitted Description
VZ l 10/11/2018 10//11/2018 2014 Financial lnformation Chart
VZ 2
VZ 3 10111/2018 10111/2018 January 2015 Business Plan
VZ 4 10/11/2018 10/11/2018 January 2017 Business Plan
VZ 5 10/11/2018 1011 1/2018 Profit or Loss Statement
VZ 6 10/11/2018 10/11/2018
VZ 7 10/11/2018 10/11/2018 2014 lncome Tax Return
VZ 8 10/11/2018 10/11/2018 Expert Report
VZ 9 10/11/2018 10/11/2018 Guideline Transactions Comparables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Lisl (Rcv. 311 999]

